JWZIUWU       HRLD TO RAV6 It0POULH TO SUSPHD
                    W1B     W    TRXA3 SY IN-VOXItlQ
                                                   URTIAL         SAW


       0plnlon oonrtNln# Artlola 1, s0otion '?a, Md                      Art1010
       4, seotion 'Ior th0 aomitution  0r the std.3                      or m.00,
       Md hOldingI
       1.     Oorrrnor 0f Toxar not ompcmr0d by the Oonrtitu-
              tlon todaolar0 nartlal law for the purpors 0f
              eurpondiag Stat4 law.

       8,     Coartltutlon         wstr      in the L0glalaturr role pmor
              of ~r&wull~              thr lmur ot the Stats of TOIAS,




                       OFFICS      W    TW   ATTORNSY   ORNERAL

                                                               F'rbrobry9, 1939

Hoaomblr          W. Loo O*Danirl
Oorwnor or Tour
Awtln,      Trul’

Ihar   Oorrrnor       O~Dlnlal:
                                        0plnion uo. O-308
                                        Ro: Power of the Qorsmor to susprnd
                                             law8 of the State br invoking
                                             mrtlrl lar.

                  In your letter oi February 8th you a8k the o~lnlon
or thir Department upon the roihdn6                     qurstiont

                  "Will F0u plrrrr 0drlr0 DI at rour r0rllw.t
       opportunity rhrthrr or not undrr thr Qoaatltutlon and
       laws Of thir Stat0 I harr the authorlt    l8 Oovrrnor to
       inrokr mart101 law in 0 limit0d or ma I rioted pmre   rot
       the  purposr of rurpondlng the IWM    thousand pound truok
       limit lw sob 011~~1 the OrdrrlF novmont    or prrl0habl.r
       oitNr fruit0 and vagrtabl00 trqa the Vrllry thrwgh the
       Str tr Of Tars  in’order to prorrrro ld ooaaw~e thlr
       valuablr orop and in order to farrant laOurrOotloaL,
       riot snd bloodrhr4.a
                  In oonnrotion wlth thin quortion you make the iollorr-


                  *It lnr       0100 brur lx p la lnr  d that
                                                   to IPI               tranrpor-
       trtlon by motor tmokr of thorn fr u itr l$ wll a# rage-
       tablrr lo tb Vallo 10 not profitable with the Drr8mt
       rrrtrlotloar imp000i by thr aeva thour0nd pound tNOk



                                                                    REPRODUCED FROMTHE
                                                                      HOLDII~GSOF THE
        W. La. O'Danlal                 -Z-              February 9, 1939


        llmlt law and that unlsw~ thla tNlt 18 SilOWad t0 be
        mo~sd by tmok in lorgar quantltlee It ~111 be impoa-
        rlble for the growawsna    produoarr to tranaport  or
        dlrpoao profitably or (1 major portion or that rwlt.
              "It has further been oxplsined to ms that there
        1s a sarlour likelihood of iasurrsotlon, rlot and blood-
        rhsd baoause of the ract that growsrs sod producera ss
        wall as truckers sra determined to move and ars moving
        and Will OOntlnus t0 UGVB fNit by motor tNOk Out Of
        the Vsllay, Over the highways of this Stats in loads
        grestsr~than that permitted undal*the sawn thousand
        pound truck llmlt law, end that beoause of the enroroe-
        ment Of that low by the ofilosra of the $tsts sad other
        subdlrlalons ot tha Stats thara 1s e groat probability
        that ofthor the otfloara  or the groware and produoors
        and truokarr will brooms inrolrad in phyaloal oombat,
        and that  #arlOus prraonal injury or death may be ln-
        flloted upon some of thosa lnvolvad."
             Thlr IMpartaent has no dlaoratlonary powers.              we must
and do as~me      an antlraly lmperronal attitude in lntarpratlng
and rnforoing     the Constitution, and the lawa of tbls Stats an
thsy are plainly nrittao by tha Laglalaturo.
             EaargenOlas of this nature       must ba daalt with rlthln
the limltatiOn8 Up00 the ponerr Of the various            branOh       of the

State gOTaRuaent lmpo~ed by the Constitution or ths Stats or
TOX8C..    An lmer g e nowill
                          y not suthorlza        the   usurpation     by ona
brsach of State     governmsnt or a powr       expressly oonfermd        by

the Constltutlon upon another branch or ths Government and

dsnisd to all other breaches, in the absence or sn sxprars oon-
rtltutlonal prorlslon parmittlng suoh power to be sxarolied by
other branohra unbar spoolfled olroumstsnoas.
             Upon the question or the powar to suspend the law
of this    State, our Constltdtlon~hos spoken in such dlstlnot and

unmistskabla language tliat thsra exists no room for                intarprrta-
t1on.     Arti     1,   Saotlon   28,   of the Taxas Constitution prorldasi
             =?qopower or uue.pendlnglaw         in thla Gtate
        shall ba lxsrolssd axospt by the LsgiSlaturs."
             The Governor la empowered by Xrtlola 4, Seotlon 7, Oi
tha Constltutlon,       on11 forth the mllltls to alsouta the lawa
                        "to
                                      '.
0r   the state, to suppress lnsurraotions, raps1 lnrsslonr, and



                                                          REPRODUCED FROM THE
                                                            HOLDINGS OF THE
                                                          --...
                                                              ^ ~_.__ .^^ L^
Hon. W, Lee OIDanlel             -3-                 February 9, 1939



protaot the frontier from hoatlla       inouraionr   by Indiana and othar
predatory banda."
            It thua appears that the     Qoraroor lr aspowered by the
Conrtltutlon to daolara martial law only for the purpose of
~nforoing   the laws or this Stats, and for the purport        or   quelling
lnaurreotlonr against thorr laws.        The Constitution arprrraly
ooafarr upon   thr Leglalaturr thr     power of auspandlng laws and
danlaa that power to any other branoh of the Stata gorarnmant.
            Ha tharrfora sower   that the GoreNor may invoke         mart181
lar for the purpose of axaoutlng the provlrion8 of the law involved
and for the purporr of aupprrarlng or preventing any lnrurraotlon
against ruoh law;    but that the pwer     and the rrsponrlblllty or
auapandlng the operation of mzoh law la Teat86 lxolualr~1y           In the
Laglalaturr of thla State and nmy not b elxerolaad        by   the Oovamor.

                                               Toura vary truly
                                           mTorom¶   ORNRRAL w      TEXAS


                                                      R. II.Falrohlld
                                                            *aalatant




            Thla opinion her bran oonsldara+ in oonferanoo,          approved,

and   ordorrd raoardad.




                                                          REPRODUCEDFROM THE
                                                            HOLDINGSOF THE
                                                          TIXASSTATEARCHIVES